UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-167090 ASIA CARBON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Maryland 26-2895795 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Xi Gu Nan Street, Qing Xu County, Taiyuan City Shanxi Province, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-351-5966868 (Issuer's telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 55,656,858 shares of common stock, $.001 par value, as of May 10, 2013. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. F-1 Consolidated Balance Sheets F-1 As of March 31, 2013 (Unaudited) and December 31, 2012 Consolidated Statements of Income and Comprehensive Income F-2 For the Three Months Ended March 31, 2013 and 2012 (Unaudited) Consolidated Statements of Cash Flows F-3 For the Three Months Ended March 31, 2013 and 2012 (Unaudited) Notes to Consolidated Financial Statements F-4 As of March 31, 2013 (Unaudited) and December 31, 2012 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 9 PART II OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 1A. Risk Factors. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Mine Safety Disclosures. 10 Item 5. Other Information. 10 Item 6. Exhibits. 10 SIGNATURES 11 EXHIBITS/CERTIFICATIONS 12 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements. ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other receivable Total Current Assets Property, Plant and Equipment, Net Other Assets: Land use rights, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable Accrued liabilities Taxes payable Investor deposit payable - Due to shareholder Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 52,857,052 issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, Net Sales $ $ Cost of Sales Gross Profit Operating Expenses: Selling General and administrative Total Operating Expenses Income From Operations Other Income and (Expense) Interest income - Interest expense ) ) Total Other Income and (Expense) ) ) Income Before Provision for Income Tax Provision for income tax Net Income Other comprehensive loss – Foreign currency translation ) ) Comprehensive Income $ $ Net Income Per Share - Basic $ $ Net Income Per Share - Diluted $ $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for doubtful accounts Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other receivable ) Accounts payable ) ) Accrued expenses Taxes payable ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Additions to constructionin progress ) - Acquisitions of property, plant and equipment - ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from investor deposit - Decrease in deposits payable - ) Proceeds from private placement - Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash ) ) Net Decrease in Cash and Equivalents ) ) Cash and Equivalents - Beginning of the Period Cash and Equivalents - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (UNAUDITED) AND DECEMBER 31, 2012 NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Organization Asia Carbon Industries, Inc. (“Asia Carbon”) was incorporated June 23, 2008 under the laws of the State of Maryland.Asia Carbon is a holding Company to develop business opportunities in the People’s Republic of China (“PRC” or “China”). On November 10, 2008, Asia Carbon formed a wholly-owned subsidiary, Jin Zheng Li-Te-Wei-Si Carbon (Taiyuan) Inc. (“Liteweisi”)under PRC law in Taiyuan, China. Liteweisi is a management company formed to manage operations in China. Taiyuan Hongxing Carbon Black Ltd. (“Hongxing”) was incorporated December 4, 2003 under the laws of the PRC. Hongxing is located at Qingxu County, Taiyuan, Shanxi province of China. Hongxing had two shareholders with registered capital of $384,300. Hongxing’s registered capital was $3,316,300 after one shareholder contributed $2,932,000 in 2008. On December 29, 2009, Asia Carbon, through Liteweisi, entered into Entrusted Management, Exclusive Option, Exclusive Purchase, Pledge of Equity and Shareholders’ Voting Proxy Agreements (collectively, the “Entrusted Agreements”) with Hongxing and shareholders of Hongxing, Guoyun Yao and Chunde Meng (“Hongxing Shareholders”). The effect of the Entrusted Agreements was to cede control of management and the economic benefits of Hongxing to Liteweisi.Asia Carbon issued 36,239,394restricted shares of its common stock, par value $0.001 per share, to Karen Prudente, nominee and trustee for the Hongxing Shareholders for Hongxing and the Hongxing Shareholders for the Entrusted Agreements with Liteweisi.The entry into the Entrusted Agreement and the issuance of shares to nominee and trustee holder to the Hongxing Shareholders are collectively referred to as “the transaction” hereafter. The Entrusted Agreements gave Asia Carbon, through Liteweisi, the ability to substantially influence Hongxing’s operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate Asia Carbon to absorb a majority of the risk of loss from Hongxing’s activities and enable Asia Carbon to receive a majority of its expected residual returns, Asia Carbon, through its wholly-owned subsidiaries, accounts for Hongxing as its Variable Interest Entity (“VIE”) under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) subtopic 810-10. Accordingly, Asia Carbon consolidates Hongxing’s operating results, assets and liabilities. For accounting purposes, the transaction was accounted for in a manner similar to a reverse merger or recapitalization, since the stockholders of Hongxing owned a majority of Asia Carbon’s common stock immediately following the transaction. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transaction are those of Hongxing and are recorded at the historical cost of Hongxing, and the consolidated financial statements after completion of the transaction include the assets and liabilities of Asia Carbon, Liteweisi, and Hongxing (collectively, the “Company”), historical operations of Hongxing, and operations of Asia Carbon and Liteweisi from the date of the transaction. The 36,239,394 restricted shares of common stock issued to Karen Prudente were presented as outstanding for all periods. On April 17, 2012, pursuant to Call Option Agreements dated December 29, 2009 between Karen Prudente and Ms. Guoyun Yao, the Chairman and Chief Executive Officer (“CEO”) of Asia Carbon, and Mr. Chun De Meng, a director and Chief Operating Officer (“COO”) of Asia Carbon, respectively (the “Call Option Agreements”), Ms. Guoyun Yao and Mr. Chunde Meng exercised options to purchase 32,615,455 shares of common stock. Asia Carbon, through Hongxing, manufactures three carbon black products N220, N330 and N660 under the brand name “Great Double Star” and other by-products. Most of the Company’s products are used by China’s tire industry. Basis of Presentation The accompanying consolidated financial statements were prepared by the Company in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). F-4 Table of Contents Principles of Consolidation The consolidated financial statements include the accounts of Asia Carbon, its subsidiaries, and its VIE for which Asia Carbon is the primary beneficiary. All significant inter-company transactions were eliminated in consolidation. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Interim Financial Information These financial statements and other financial information included in this Quarterly Report on Form 10-Q are unaudited, with the exception of the December31, 2012 balance sheet. These unaudited interim consolidated financial statements were prepared in accordance with US GAAP for interim financial reporting and the rules and regulations of the Securities and Exchange Commission (“SEC”) that permit reduced disclosure for interim periods. Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP were condensed or omitted. Therefore, these unaudited interim consolidated financial statements should be read in conjunction with the Consolidated Financial Statements and related notes as of and for the year ended December 31, 2012, included in the Company’s 2012 Annual Report on Form 10-K. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been made. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the year ending December31, 2013. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and equivalents, accounts receivable, prepaid expenses, short term debt, accounts payable and accrued liabilities, various taxes payable and amounts due to shareholder. The fair value of these financial instruments approximates their carrying amounts in the balance sheets due to their short term maturity or by comparison to other instruments with similar terms. Foreign Currency Translation The functional currency of Hongxing and Liteweisi is the Chinese Renminbi (“RMB”).The reporting currency of the Company is the United States dollar (“US dollar”). The assets and liabilities of Hongxing and Liteweisi are translated into US dollars at period-end exchange rates.The revenues and expenses are translated into US dollars at average exchange rates of the periods. Resulting translation adjustments are recorded as a component of accumulated other comprehensive income within stockholders’ equity. The foreign exchange rates used in the translation are follows: Three Months Ended March 31, December 31, RMB/US$ exchange rate at the period end Average RMB/US$ exchange rate for the period Transaction gains or losses arising from exchange rate fluctuation on transactions denominated in a currency other than the functional currency were included in the consolidated results of operations. There was no material foreign currency transaction gain or loss for the three months ended March 31, 2013 or 2012. F-5 Table of Contents Cash and Equivalents Cash and equivalents consist of cash on hand, cash on deposit with banks, and highly liquid debt investments with a maturity of three months or less when purchased. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis, or market. Costs of inventories include raw materials and related costs incurred in bringing the products to the Company’s location and in proper condition. Market value is determined by reference to selling prices after the balance sheet date or to management’s estimates based on prevailing market conditions. The Company writes down inventories to market value if below cost. The Company also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Property, Plant and Equipment, Net Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is calculated on a straight-line basis over the estimated useful lives of the respective assets. Long Lived Assets The Company evaluates potential impairment of long-lived assets, in accordance with ASC subtopic 360-10-15 “Impairment or Disposal of Long-Lived Assets” which requires to evaluate a long-lived asset for recoverability when there are events or circumstances that indicate the carrying value of the asset may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset or asset group is not recoverable (when carrying amount exceeds the gross, undiscounted cash flows from use and disposition) and is measured as the excess of the carrying amount over the asset’s (or asset group’s) fair value. Revenue Recognition The Company recognizes revenue from sales of products. Sales are recognized when these four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectability is reasonably assured. Sales revenue is presented net of value added tax (“VAT”), sales rebates and returns. No return allowance is made as product returns are insignificant based on historical experience. The Company performs ongoing credit evaluations of its customers’ financial condition, but generally does not require collateral to support customer receivables. Credit risk is controlled through credit approvals, limits and monitoring procedures. The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other factors. Accounts receivable are charged against the allowance for doubtful accounts once all collection efforts have been exhausted. Freight-in costs are included in cost of sales. Segment Information FASB ASC subtopic 280-10, “Segment Reporting”, requires disclosures about segments and related information of a public entity.The Company manufactures and sells carbon black made from tar oil. The Company and its major suppliers and customers are located in the PRC. The Company operates in a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Statement of Cash Flows In accordance FASB ASC Topic 230, “Statement of Cash Flows,” cash flows from the Company’s operations are calculated based upon local currencies using average translation rates. As a result, amounts reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding asset and liabilities balances on the consolidated balance sheets. F-6 Table of Contents Income Taxes The Company accounts for income taxes using the asset and liability method described in FASB ASC subtopic 740-10, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance for deferred tax assets is recorded when it is more likely than not that some or all of the deferred tax assets will not be realized. Uncertain Tax Positions Interest associated with unrecognized tax benefits are classified as income tax and penalties are classified in selling, general and administrative expenses in the consolidated statements of income and comprehensive income. Reclassifications Certain prior period amounts were reclassified to conform to the manner of presentation in the current period. Recent Accounting Pronouncements In February 2013, the FASB issued Accounting Standards Update ("ASU") 2013-02, Comprehensive Income—Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income ("ASU 2013-02"). This ASU requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income ("AOCI") by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of AOCI by the respective line items of net income but only if the amount reclassified is required under US GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under US GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under US GAAP that provide additional detail about those amounts. ASU 2013-02 will be effective prospectively for reporting periods beginning after December 15, 2012. Early adoption is permitted. As this ASU only requires enhanced disclosure, the adoption did not have an impact on the Company’s financial position or results of operations. NOTE 3 – ACCOUNTS RECEIVABLE, NET Accounts receivable balances were as follows: March 31, 2013 December 31, 2012 Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ NOTE 4 – INVENTORIES Inventories consisted of the following: March 31, 2013 December 31, 2012 Raw materials $ $ Packing and other materials Finished products $ $ F-7 Table of Contents NOTE 5 – PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment are summarized as follows: Estimated Useful Lives March 31, 2013 December 31, 2012 Plant 20 $ $ Machinery and equipment 10 Transportation equipment 5 Other machinery and equipment 5 Construction in progress Less: accumulated depreciation Property, plant and equipment, net $ $ Depreciation was $462,771 and $440,307 for the three months ended March 31, 2013 and 2012, respectively.Depreciation included in cost of sales was $210,540 and $414,499 for the three months ended March 31, 2013 and 2012, respectively. The Company started the construction of a 3000KW power plant including a water recycling system in June 2012, which is to utilize residual exhaust gas generated from the Company’s carbon black manufacturing process.Management expects the power plant will satisfy the Company’s electricity needs for the current production capacities. Cost of construction of the plant was approximately $6.4 million. The power plant was completed and is currently being utilized for commercial production. Beginning in October 2012, the Company terminated its production on the three dry carbon black production lines and began to convert them to special carbon black (“SCB”) production lines. In connection with the construction of the SCB production lines, the Company transferred the book value of the three dry production lines from property, plant and equipment to construction in progress in the fourth quarter of 2012. Most of the equipment and parts on the dry carbon black production lines were in good condition and suitable to be used in the new SCB production line. The Company’s policy is to continuously depreciate these assets during the construction period using estimated remaining useful lives until they are reused, sold, or disposed of. NOTE 6 – LAND USE RIGHTS, NET On December 29, 2005, the Company lent RMB554,130 ($88,426) to Xigu Village (“Village”), which was interest free and due December 29, 2008. The Village failed to repay the loan by December 29, 2008. Pursuant to the loan agreement, once the Village was in default, the Company had the right to use the outstanding amount as a prepayment to its future rent obligation for 49 mu (8.07 acre) of land the Village owns. The lease requires a yearly payment of RMB10,000 ($1,596) from July 2003 through July 2053. The Company has no obligation to pay this lease due to the default of the Village loan. The balance of the Village loan receivable was capitalized on December 31, 2008 as land use rights and is amortized over the remaining life of the land use rights. On October 31, 2007, the Company lent an additional RMB1,000,000 ($159,576) to the Village. The loan was interest free and due October 31, 2010. The Village failed to repay the loan as of October 31, 2010. Pursuant to the loan agreement, if the Village was unable to repay the loan when due, the Company had the right to offset the defaulted loan balance against future rent obligations of the Company’s newly leased second 49 mu (8.07 acre) parcel of land. The lease requires a yearly payment of RMB10,000 ($1,596) through June 2056 from June 2006. The Company has no obligation to pay this lease due to the default of the Village loan. The balance of the Village loan receivable was capitalized on November 1, 2010 as land use rights and is amortized over the remaining life of the land use rights. F-8 Table of Contents Land use rights balances were as follows: March 31, 2013 December 31, 2012 Land use rights $ $ Less: accumulated amortization Land use rights, net $ $ Amortization of land use rights was recorded as rent. Rent expense was $1,238 and $1,231 for the three months ended March 31, 2013 and 2012, respectively. As of March 31, 2013, the estimated future amortization of land use rights is as follows: Years Ending December 31, $ Thereafter $ NOTE 7 – SHORT TERM DEBT Short term debt consisted of the following: March 31, 2013 December 31, 2012 To Xigu Credit Union Interest at 12%, payable December 26, 2013 $ $ To Chengguan Credit Union Interest at 12%, payable December 26, 2013 $ $ The short term loans are renewable based on the past credit of the Company. Interest is paid quarterly. There are no other terms or loan covenants relating to these short term loans. The Xigu Creidt Union short-term loan of $494,686 (RMB 3,100,000) was due on December 27, 2012 and was renewed at interest rate of 12%, the new maturity date is December 26, 2013. The Chengguan Credit Union short-term loan of $861,392 (RMB 5,398,000) was due on December 27, 2012 and was renewed at interest rate of 12%, the new maturity date is December 26, 2013. NOTE 8 – TAXES PAYABLE Taxes payable consisted of the following: March 31, 2013 December 31, 2012 PRC corporation income tax $ $ Value added tax ) Other - Total $ $ F-9 Table of Contents NOTE 9 – COMMITMENTS AND CONTINGENCIES Country Risk As the Company's principal operations are in the PRC, it is subject to considerations and risks not typically associated with companies in North America and Western Europe. These risks include, among others, risks associated with the political, economic and legal environment and foreign currency exchange limitations encountered in the PRC. The Company's results of operations may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, among other things. In addition, all of the Company's transactions in the PRC are denominated in RMB, which must be converted into other currencies before remittance from the PRC. Both conversion of RMB into foreign currencies and remittance of foreign currencies abroad require approval of the PRC government. Lack of Insurance The Company currently has no insurance for its office facilities and operations and is not certain it can cover the risks associated with such lack of insurance or that it will be able to obtain and/or maintain insurance to cover these risks at economically feasible premiums. Entry Into Guaranty Agreements – Related Party Transaction On May 24, 2012, Liteweisi and Hongxing separately entered into a Guaranty Agreement with Mr. Liang Qiao, an individual residing in the PRC (the “Lender”), Ms. Guoyun Yao, the Company’s Chairman and CEO and Mr. Chunde Meng, the Company’s COO for a loan totaling RMB18 million ($2,872,371) (the “Loan”) due on August 23, 2012. Liteweisi and Hongxing were jointly liable for the Loan until it was repaid when the guaranty obligation ended.The Loan was repaid in full in September 2012 and Liteweisi and Hongxing’s joint guaranty obligation extinguished. Capital Commitments As of March 31, 2013, the Company was committed to various construction and equipment purchase contracts for the SCB production lines with a total contract price of $634,156. NOTE 10 – STOCKHOLDERS’ EQUITY On March 15, 2012, the Board of Directors (“BOD”) passed a resolution to issue and sell 156,250 shares of common stock of the Companyto an accredited investor in China for $100,000. The stock was valued at $0.45 per share (the market closing price on March 14, 2012).The difference between the market price and the actual sale price was recorded to Additional Paid-in Capital (“APIC”). On May 3, 2012, the BOD passed a resolution to issue and sell 222,222 shares of common stock of the Company to two accredited investors in China for $100,000. The stock was valued at $0.38 per share (the market closing price on May 2, 2012). The difference between the market price and the actual sale price was recorded to APIC. On December 5, 2012, the BOD passed a resolution to issue and sell 500,000 shares of common stock of the Company to two accredited investors in China for $100,000. The stock was valued at $0.14 per share (the market closing price on December 4, 2012). The difference between the market price and the actual sale price was recorded to APIC. On March 7, 2013, the BOD passed a resolution to authorize the Company to issue 31,848 shares of common stock to a director for his past services.The cost is estimated at $5,000 based on the closing price of $0.16 of the common stock on March 6, 2013. On March 20, 2013, the BOD passed a resolution to issue and sell 250,000 shares of common stock of the Company to one accredited investor in China for $50,000. The stock was valued at $0.20 per share (the market closing price on March 19, 2013). F-10 Table of Contents 2011 Stock Incentive Plan On September 13, 2011, the BOD of Asia Carbon passed a resolution to adopt Asia Carbon’s 2011 Incentive Stock Plan (the “Plan”) which aims to support and increase the Company’s ability to attract, engage and retain individuals of exceptional talent, to provide additional incentive for persons employed by the Company, including without limitation any employee, director, general partner or officer, and to advance the best interests of the Company by providing to those persons who have a substantial responsibility for its management, affairs, and growth, a proprietary interest in the success of the Company, thereby encouraging them to maintain their relationships with the Company. The Plan reserved 5,000,000 shares of common stock of the Company for the issuance of equity awards thereunder. On March 16, 2012, the BOD passed a resolution to issue 1,000,000 shares of common stock of the Company under the Plan to 10 senior managers or key employees as part of compensation for 2012. The cost is estimated at $450,000 based on the closing price of the Company’s common stock on March 15, 2012 of $0.45. The Company expensed this compensation cost evenly throughout2012. On March 27, 2013, the BOD passed a resolution to authorize the Company to issue 2,000,000 shares of common stock of the Company under the Plan to 10 senior managers or key employees as part of compensation for 2012. The cost is estimated at $340,000 based on the closing price of $0.17 of the Company’s common stock on February 6, 2013. The Company expensed this compensation cost in the three months ended March 31, 2013. NOTE 11 – CONCENTRATION OF CREDIT RISK The Company maintains cash balances in various banks in China. Currently, no deposit insurance system has been set up in China. Therefore, the Company will bear all the risks if any of these banks become insolvent. As of March 31, 2013 and December 31, 2012, the Company’s uninsured cash balances were approximately $6,049,000 and $6,632,000, respectively. NOTE 12 – INCOME TAXES The Company generated substantially all of its net income from its PRC operations for the three months ended March 31, 2013 and 2012 and recorded income tax provisions for the periods. The Company’s China operation is subject to the PRC standard enterprise income tax rate of 25% based on its taxable net profit. Current PRC Tax Law also imposes a 10% withholding tax on all dividends paid by PRC companies to non-PRC shareholdersunless any foreign shareholder’s jurisdiction has a tax treaty with the PRC that provides for a different withholding arrangement and contains rules governing such matters as international transfer pricing.No provision for withholding or other tax on the undistributed earnings of the PRC companieswas made as the earnings of these PRC companies, in the opinion of the management, will be reinvested indefinitely. The Company did not have any significant temporary differences giving rise to deferred tax liabilities as of March 31, 2013 and December 31, 2012. For the three months ended March 31, 2013 and 2012, reconciliation of the differences between the statutory US Federal income tax rate and the effective rate were as follows: US statutory tax rate % % Tax rate difference )% )% Changes in valuation allowance % % Other % - % Effective rate % % At March 31, 2013, the Company had US net operating loss carry forwards of $2,115,046. A 100% valuation allowance was recorded against their potential tax benefit due to the uncertainty of its realization. For the three months ended March 31, 2013 and 2012, the Company had no unrecognized tax benefits and related interest and penalties expenses.Currently, the Company is not subject to examination by major tax jurisdictions. F-11 Table of Contents NOTE 13 – MAJOR CUSTOMERS AND VENDORS For the three months ended March 31, 2013, five customers accounted for 23%, 17%, 16%, 12% and 11% of the Company’s total revenue. At March 31, 2013, the outstanding trade receivables from these five customers were 20%, 17%, 16%, 3% and 9% of the total outstanding trade receivables. For the three months ended March 31, 2012, four customers accounted for 11%, 22%, 26% and 13% of the Company’s total revenue.At March 31, 2012, the outstanding trade receivables from these four customers were 13%, 19%, 24% and 13% of the total outstanding trade receivables. For the three months ended March 31, 2013, four suppliers accounted for 29%, 29%, 16% and 26% of the Company’s total purchases. At March 31, 2013, the outstanding trade payables to these four suppliers were 20%, 21%, 0% and 10% of the total outstanding trade payables. For the three months ended March 31, 2012, five suppliers accounted for 13%, 12%, 13%, 13% and 13% of the Company’s total purchases.At March 31, 2012, the outstanding trade payables to these five suppliers were 17%, 17%, 17%, 17% and 17% of the total outstanding trade payables. The loss of any of these suppliers or customers could have a material adverse effect on the Company’s financial position and results of operations. NOTE 14 – SUBSEQUENT EVENTS Effective as of April 16, 2013, Asia Carbon entered into a financial services agreement with ELZ Accountancy Corp and Ms. Elaine Zhao.Pursuant to the terms of the Agreement, Ms. Zhao agreed to serve as the Company’s Chief Financial Officer (“CFO”) for a term of one year at an annual salary of $50,000.In addition, effective as of the same day, the BOD granted 30,000 shares of restricted stock under the Plan to vest in four tranches quarterly with a performance target of the Company’s filing its periodic reports in a timely fashion. On April 26, 2013, the BOD passed a resolution to issue and sell 384,615 shares of common stock of the Company to one accredited investor in China for $50,000. The stock was valued at $0.13 per share (the market closing price on April 24, 2013). Also on April 26, 2013, the BOD passed a resolution to authorize the Company to issue 103,333 shares of common stock to the former CFO of the Company for his past services.The fair value was $12,400 based on the closing price of $0.12 per share that day. F-12 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and the notes to those financial statements appearing elsewhere in this report. This discussion and analysis contains forward-looking statements that involve significant risks and uncertainties. As a result of many factors, such as the slow-down of the global financial markets and its impact on economic growth in general, the competition in the carbon black industry and the impact of such competition on pricing, revenues and margins, and the factors set forth elsewhere in this report, our actual results may differ materially from those anticipated in these forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this report will in fact occur. You should not place undue reliance on the forward-looking statements contained in this report. The forward-looking statements speak only as of the date on which they are made, and, except to the extent required by U.S. federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. Further, the information about our intentions contained in this report is a statement of our intention as of the date of this report and is based upon, among other things, the existing regulatory environment, industry conditions, market conditions and prices and our assumptions as of such date. We may change our intentions, at any time and without notice, based upon any changes in such factors, in our assumptions or otherwise. Unless the context indicates otherwise, as used in the following discussion, “Company”, “we,” “us,” and “our,” refer to (i) Asia Carbon Industries, Inc. (“Asia Carbon”), a corporation incorporated in the State of Maryland; (ii) Jin Zheng Li-Te-Wei-Si Carbon (Taiyuan) Inc. (“Liteweisi”), a wholly-owned subsidiary of Asia Carbon organized under the laws of the PRC; (iii) Taiyuan Hongxing Carbon Black Ltd. (“Hongxing”), a company organized under the laws of the PRC, the Variable Interest Entity (“VIE”) of Asia Carbon. Unless the context otherwise requires, all references to (i) “PRC” and “China” are to the People’s Republic of China; (ii) “US dollar” and “$” are to United States dollars; and (iii) “RMB”, “Yuan” and Renminbi are to the currency of the PRC or China. The Company, through Hongxing, its operating company in the PRC, manufactures carbon black products under the brand name “Great Double Star” and other by-products. The Company currently manufactures two “hard” and one “soft” carbon black products, N220, N330, and N660, respectively. N220 and N330 are hard carbon black. N220 has good strength and elongation properties, and is mainly used in the manufacturing of automobile tires. N330 has a lower production cost and is mainly used in manufacturing the sides of automobile tires. N660 is a soft carbon black which has the flexibility necessary for the production of automobile tire inner tubes and hoses. Most of the Company’s products are used by the tire industry in China. Recent Development In June 2012, the Company began construction on a 3000 KW power plant. Utilizing residual exhaust gas generated from the Company’s carbon black manufacturing process, the plant’s capacity is expected to satisfy the Company’s electricity needs for its current production lines. The cost of the construction of the plant was $6.4 million. The power plant wascompleted and is currently being utilized for commercial production. Management estimates the plant will bring savings of $570,000 annually given all four production lines are running near full capacity. In October 2012, the Company began converting its three dry production lines to special carbon black (“SCB”) production lines. SCB has a broader range of use compared to the more traditional products including use as a pigmenting agent, UV stabilizer or conductive agent in a variety of products, such as plastics, toners and printing ink and coating, battery and electrical parts. Management believes SCB will generate more revenues as a result of higher sales prices. The conversion continued to affect the Company’s operating results in the first quarter of 2013 as the three dry production lines have not been in operationssince the fourth quarter of 2012. The conversion will continue to have a negative impact on the Company’s 2013 operating results until completion, expected to be by the end of the second quarter of 2013. This project is funded by the cash from the Company’s operations. The total estimated cost is $5.5 million. 3 Table of Contents Results of Operations Comparisons for the Three Months Ended March 31, 2013 and 2012 Sales Three Months Ended March 31, Sales Quantity (Metric Ton) Sales Quantity (Metric Ton) N220 $ $ N330 N660 Naphthalene oil Total $ $ Total sales decreased $6,617,747 or 53% during the three months ended March 31, 2013 compared to the 2012 period.The decrease in sales was primarily due to the decrease in production and unit sales prices. During the first quarter of 2013, the average selling prices of our products was $821 per metric ton, a decrease of $103, or 11%, from $924 in the 2012 period. During the first quarter of 2013, the Company sold 7,268 metric tons of carbon black and naphthalene oil, a decrease of 6,355 metric tons, or 47%, compared to 13,623 metric tons in the 2012 period. The decrease was mainly attributable to the Company’s SCB production lines renovation project. Beginning in October 2012, the Company suspended production on its three dry carbon black production lines and began to convert them to SCB production lines. Cost of Sales Cost of sales was $4,574,689 for the three months ended March 31, 2013, a decrease of $5,081,051, or 53%, compared to $9,655,740 in the 2012 period. It was mainly attributable to the decrease in production and average purchase price of the primary raw material, coal tar. The average price of coal tar was $355 per metric ton in the first quarter of 2013, a decrease of $30 per metric ton, or 8% from $385 per metric ton in the 2012 period.The quantity of coal tarusedin production in the first quarter of 2013 was8,392 metric tons, a decrease of 14,470 metric tons, or 63% compared to 22,862 metric tons in the 2012 period.The decrease in usage of coal tar was mainly due to the suspension of production on the three dry carbon black production lines for conversion to SCB production lines. Gross Profit Gross profit was $1,389,256 in the three months ended March 31, 2013, a decrease of $1,536,696, or 53%, compared to $2,925,952 in the 2012 period. The decrease was a result of the decrease in sales. The profit margin was 23% for both 2013 and 2012. Operating Expenses Three Months Ended March 31, % Change Operating expenses $ $ % % of Sales 12
